          Case 1:21-cv-03244-LJL Document 16 Filed 06/11/21 Page 1 of 2


    Srnnl * ZstNrANovrrz
                                                      June   ll,202l

Bv ECF

The Honorable Lewis J. Liman
United States District Judge
United States District Court
500 Pearl Street, Room 701
New York, New York 10007

       Re:     Mayra Joana Macas et al. v. K.Y. Youngr lnc. et al.
               Case No. Zl-cv 03244 (LJL)

Dear Judge Liman:

        We have just been retained to represent the defendants in this action. We respectfully
request that the Court grant defendants until July 15, 2021by which to answer or move with
respect to the complaint.

        The earliest time for any of the defendants to answer the complaint is June 17,2021.
This is the first request by defendants for an extension of time. Counsel for plaintiffs consents to
this request as indicated by the attached stipulation.

         Defendants' counsel requests this extension so as to adequately research the claims and
facts alleged in the complaint, to discuss the matter with defendants, and to formulate an
appropriate response.

       Based on our review of the docket in this action,   it appears that the Court has scheduled
the Initial Pretrial Conference for July 1,2021. We respectfully request that the Court adjourn
the conference date to a date after July 23,2021so as to allow sufficient time for the parties to
submit the Court's Case Management Plan and Scheduling Order a week before the conference.

                                                      Respectfully submitted,




                                                      .Ioseph Zelmanovitz
Enclosure
cc: Clela Alice Errington, Esq. (by ECF)




                                                                747   Third,Avenue     Eax: (212) 826-6402
                                                                NewYork, N.Y. 10017
                                                                (2t2) 826-6422
            Case 1:21-cv-03244-LJL Document 16 Filed 06/11/21 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      Casc No.21‑cv‐      03244(LJL)
MAYRA JOANA MACASand MARIA
JERI〕 Z,individually and on behalfofothers
silnilarly situated,                                  STIPULAT10N AND ORDER
                                 Plaintiffs,


         ‐agalnst‐

K.Y.YOUNG,INC.(D/B/A DOLCE SPA
NYC),CYNTHIA LEE,KYUNG S00N YI,
andJOHN DOE LEE(A.K.A.MR.LEE),

                                 Defendants.

         IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto,

through their undersigned counsel, that the time for defendants K.Y. Young, Inc. (d/b/a Dolce

Spa   NYC), Cynthia Lee, and Kyung Soon Yi (also sued herein as "John Doe Lee (a.k.a. Mr.

Lee)"), to answer, move or otherwise respond to the complaint is extended to and including July

15,2021. Defendants agree that they will waive any defenses as to service of process.

Dated: June 11,2021

MICHAEL FAILLACE & ASSOCIATES,                 P.C.   STAHL & ZELMANOVITZ
Attorneys   for Plainti.ffs                           Attorneys   for   Defendants



Clela Alice Erringtonl                                Joseph Zelmanovitz
60 East 42nd street,Suitc 4510                           「 hird Avenue,Suite 33B
                                                      747′
New York,Ncw York 10165                               Ncw York,New York 10017
(212)317‐ 1200                                        (212)826‑6422


S00RDERED:


                UoS.D.J.
